tcmemo_2011_193 united_states tax_court james and virginia ellington petitioners v commissioner of internal revenue respondent docket no filed date thomas smidt ii for petitioners derek w kaczmarek for respondent memorandum opinion kroupa judge this matter is before the court on the parties’ cross-motions for partial summary_judgment each under rule respondent determined deficiencies in petitioners’ 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue unless otherwise continued federal income taxes and accuracy-related_penalties under sec_6662 for and the parties ask us to decide as a matter of law whether accrued interest on a home loan is deductible as investment_interest if the taxpayer secures the loan by pledging corporate stock we hold it is not accordingly we shall grant respondent’s motion for partial summary_judgment and deny petitioners’ cross-motion for partial summary_judgment background the following facts have been assumed solely for resolving the pending motions petitioners purchased a personal_residence in albuquerque new mexico the personal_residence in from donald and denise midkiff the midkiffs petitioners paid the midkiffs dollar_figure for the personal_residence petitioners financed the personal_residence purchase with a dollar_figure loan the merrill loan from merrill lynch credit corp merrill the merrill loan was secured_by the personal_residence and big_number shares of intel corporation stock the intel stock that petitioner husband owned as an intel employee the continued indicated 2respondent now concedes that petitioners may deduct interest accrued on dollar_figure million of indebtedness secured_by their personal_residence as qualified_resident interest see sec_163 and c revrul_2010_25 2010_44_irb_571 accordingly we do not consider this issue intel stock was worth approximately dollar_figure at the time the intel stock was pledged as security for repayment of the merrill loan in lieu of a down payment petitioners refinanced the merrill loan with a loan from abn amro mortgage group inc abn of dollar_figure the abn loan petitioners used dollar_figure of the abn loan proceeds to repay the merrill loan petitioners used dollar_figure of the abn loan proceeds to pay abn settlement charges the abn loan was secured solely by the personal_residence petitioners deducted a portion of the interest accrued on the merrill loan and the abn loan as investment_interest for and petitioners never sold the intel stock respondent disallowed the deductions petitioners timely filed a petition for redetermination while residing in new mexico discussion we are asked to decide whether partial summary_judgment is appropriate summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or partial summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with any affidavits show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 we grant summary_judgment cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary adjudication see 326_us_1 the parties agree there is no genuine issue of material fact but disagree however whether interest accrued on the merrill loan and the abn loan included any deductible investment_interest under sec_163 d a and h b for and petitioners argue that they may deduct interest accrued on the merrill loan and abn loan as investment_interest to the extent it is not qualified_resident interest and is attributable to the intel stock generally investment_interest is deductible up to the amount of net_investment_income sec_163 investment_interest is interest allowable as a deduction which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 we now consider whether any interest accrued on the merrill loan and the abn loan is properly allocable to property_held_for_investment debt and interest are allocated to expenditures according to the use of the debt proceeds sec_1_163-8t temporary income_tax regs fed reg date here petitioners purchased the personal_residence using the proceeds from the merrill loan all of the merrill loan proceeds were disbursed by merrill directly to the midkiffs the sellers because the midkiffs received all of the merrill loan proceeds petitioners are treated as using all of the merrill loan proceeds to purchase the personal_residence see sec_1_163-8t temporary income_tax regs fed reg date thus the full amount of petitioners’ debt is allocated to the personal_residence see sec_1_163-8t temporary income_tax regs supra moreover all of the interest_expense accrued on the merrill loan is allocated to the personal_residence see id petitioners argue that interest accrued on the merrill loan is allocable to the intel stock because the merrill loan was partly secured_by the intel stock we disagree the allocation of debt and related interest is not affected by the use of property to secure repayment id the temporary regulations under sec_163 provide an example of a taxpayer who finances a car purchase for personal_use with a loan and pledges corporate stock held for investment as security sec_1_163-8t example temporary income_tax regs supra the example treats the interest_expense as personal_interest and not investment_interest even though the loan is secured_by investment_property id here petitioners used investment_property to secure repayment of a loan for a personal_residence rather than a car this distinction is without a difference the use of investment_property to secure repayment of indebtedness has no effect on the allocation of debt and interest rather it is the use of the debt proceeds that determines the allocation sec_1 8t c temporary income_tax regs supra we hold that no interest accrued on the merrill loan is properly allocable to the intel stock as investment_property petitioners finally argue that sec_1_163-8t temporary income_tax regs supra is invalid because it conflicts with sec_163 we disagree we previously held that the tracing regime for allocating debt and interest under sec_1_163-8t temporary income_tax regs supra and the regulation itself are valid as applied under sec_3petitioners argue that a portion of the interest accrued on the abn loan is deductible as investment_interest to the extent that the merrill loan included deductible investment_interest we have determined that no interest accrued on the merrill loan is deductible investment_interest this argument is of no moment h a see 119_tc_44 the validity analysis developed in robinson applies with equal force here accordingly we hold petitioners’ regulation invalidity argument lacks merit and that no interest accrued on the merrill loan or the abn loan is deductible as investment_interest for and we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them irrelevant or without merit to reflect the foregoing an appropriate order will be issued granting respondent’s motion for partial summary_judgment and denying petitioners’ cross- motion for partial summary_judgment
